DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 11-14, 18, and 24-26, as recited in pre-examination amendments filed on October 29, 2018, were previously pending and subject to a non-final office action filed on February 22, 2021 (the “February 22, 2021 Non-Final Office Action”).  Following the February 22, 2021 Non-Final Office Action, Applicant amended claim 12; canceled claims 13 and 14; and added new claim 27, in an amendment filed on May 11, 2021 (the “May 11, 2021 Amendment”), see Applicant’s amended claims (pp. 2-5 of the May 11, 2021 Amendment).  Claims 1-7, 11, 12, 18, and 24-27, as recited in the May 11, 2021 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 13-16, Claim Rejections – 35 U.S.C. § 101, filed on May 11, 2021, with respect to the rejections of claims 1-7, 11, 12, 18, and 24-27 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-7, 11, 12, 18, and 24-27 under 35 U.S.C. § 101 are maintained in this office action.

The Claims Are Directed to an Abstract Idea Under Step 2A - Prong One
First, Applicant asserts that the claims are not directed to an abstract idea in the Mental Processes category, because the claims recite a very specific and concrete physical system.  See Applicant’s arguments, at p. 13.  Examiner respectfully disagrees.  Under Prong 1 of Step 2A, the Patent Office must (a) identify specific limitation(s) in the claim under examination (individually or in combination) that that the Examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls with the subject matter groupings of abstract ideas. See Section I of the 2019 Revised PEG, at p. 54.
In the February 22, 2021 Non-Final Office Action, Examiner identified the specific limitations of: “estimating a level of clinician acuity assessment of the given patient based on output of the machine learning model” (as described in claims 1 and 12); and “performing at least one of: adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; and providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient” (as described in claims 1 and 12), as being directed to an abstract idea in the Mental Processes category (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).
That is, other than reciting the additional elements of: (1) a system; (2) one or more processors; (3) a memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to; and the steps of: (4) obtaining plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient; (5) training a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, claims 1 and 12 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).
The aforementioned claim limitations described in claims 1 and 12 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) estimating what a clinician understands about a patient’s condition (i.e., observations, evaluations, judgements, or opinions); (2) adjusting a threshold (i.e., observations, evaluations, judgments, or opinions); and (3) determining whether to admit, discharge, or transfer a patient (i.e., also observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 12 recite an abstract idea.  However, the limitations directed to the physical system are additional elements which require further analysis under Step 2A – Prong Two. 

The Additional Elements are Not Indicative of Integration into a Practical Application Under Step 2A - Prong Two
Alternatively, Applicant asserts that if the claims include limitations that can be interpreted to be directed to an abstract idea under Prong One, the claims include limitations that are indicative of integrating an abstract concept into a practical idea under Prong Two of Step 2A of the Alice/Mayo Test, because “the claims are directed to a specific improvement in the generation of actionable information generated by a machine learning model.” See Applicant’s arguments, at p. 14.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be indicative of integration into a practical application.
In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.  First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant statements that the claim limitations provide a novel and specific solution to the ongoing problem of estimating and utilizing clinician assessment of patient acuity i.e., the one or more processors, memory, and computer instructions); and the steps of: (2) “obtaining plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient”; (3) “training a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment”; and (4) “providing one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine learning model as input”, are claimed at a high-level of generality (i.e., using computer components and software to perform the abstract mental process of: (i) estimating what a clinician understands about a patient’s condition; (ii) adjusting one or more thresholds; and (iii) determining whether to admit, discharge, or transfer a patient), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
For example, in a similar case, the Federal Circuit held that “accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer” did not provide the type of an improvement in technology that would be indicative of integrating an abstract concept into a practical application.  See MPEP §§ 2106.05(a), (f) citing FairWarning IP, LLC v. Iatric Sys.  Rather, the Federal Circuit held that such a processes demonstrates mere application of instructions to recite a computer structure as a tool to implement the claimed invention. See MPEP §2106.05(f).  Similarly, Applicant’s claimed invention (particularly the limitations directed to the physical system, and the steps of “obtaining plurality of patient feature vectors associated claims 1 and 12) is deemed to invoke a general-purpose computer to implement the existing processes of: (i) estimating what a clinician understands about a patient’s condition; (ii) adjusting one or more thresholds; and (iii) determining whether to admit, discharge, or transfer a patient.  As such, these limitations are not indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.
Therefore, the rejections of claims 1-7, 11, 12, 18, and 24-27 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-7, 11, 12, 18, and 24-27 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
	Applicant’s arguments, see Applicant’s Remarks, pp. Claim Rejections – 35 U.S.C. § 103, filed on May 11, 2021, with respect to rejections of claim 1 under 35 U.S.C. § 103 in view of Menon (Pub. No. US 2016/0180042), as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), have been considered but they are not persuasive.  Applicant asserts that Benz does not teach “a plurality of treatment features associated with treatment of the patient by medical personnel.” See Applicant’s arguments, at p. 17.  Examiner respectfully disagrees.  The term “treatment features associated with treatment of the patient by medical personnel” is a broad term that does not have Benz teaches that the treatment effectiveness data 146 includes:
drug treatments such as administering of antineoplastic drugs, therapeutic and/or prophylactic pharmaceutical agents, nutraceutical agents, and other compounds, as well as radiation, exercise, fasting, psychotherapy, and other modalities or regimens.  Additionally, the evaluated treatment can include any reasonable combination of administering compounds and/or modalities.  The nature of the test results may vary considerably, and include responsiveness to treatment with a drug (e.g., GI.sub.50 value, IC.sub.50 value), systemic effects, local effects, and cellular effects.

These examples of treatments include treatments that are commonly administered to a patient by medical personnel (e.g., antineoplastic drugs, therapeutic and/or prophylactic pharmaceutical agents, nutraceutical agents, and other compounds, as well as radiation, exercise, fasting, psychotherapy, and other modalities or regimens).  Therefore, Benz teaches a system and method which obtains a plurality of treatment features associated with treatment of the patient by the medical personnel based at least in part on the plurality of health indicator features associated with the patient.  Examiner suggests that Applicant amend the claims if Applicant has a different or specific interpretation for the type of treatment feature data that is obtained in claims 1 and 12.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11, 12, 18, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-7, 11, and 27 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 12, 18, and 24-26 are directed to a computer-implemented method, which is within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 12 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 12 recites some of the following limitations):
a system comprising (as described in claim 1):

one or more processors (as described in claims 1 and 12); and

memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to (as described in claim 1):

obtain plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient (as described in claims 1 and 12); and

train a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment (as described in claim 1);

provide one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine learning model as input (as described in claims 1 and 12);

estimate a level of clinician acuity assessment of the given patient based on output of the machine learning model (as described in claims 1 and 12); and performing at least one of:

	adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; and (as described in claims 1 and 12);

	providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient (as described in claims 1 and 12).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).  That is, other than reciting: (1) a system; (2) one or more processors; (3) a memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to; and the steps of: (4) obtaining plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient; (5) training a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment; and (6) providing one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine learning model as input, the context of claims 1 and 12 encompasses a concept that is capable of being i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).
The aforementioned claim limitations described in claims 1 and 12 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) estimating what a clinician understands about a patient’s condition (i.e., observations, evaluations, judgements, or opinions); and (2) adjusting a threshold (i.e., observations, evaluations, judgments, or opinions); and (3) determining whether to admit, discharge, or transfer a patient (i.e., also observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 12 recite an abstract idea.
Examiner notes that claims 2-7, 11, and 27 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper ) (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).  Similarly, claims 18 and 24-26 (which individually depend on claim 12 due to their respective chains of dependency), further narrow the abstract idea described in claim 12 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).  Also, Examiner notes that dependent claims 2-7, 11, 18, and 24-27 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Therefore, dependent claims 2-7, 11, 18, and 24-27 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites and claim 12 recites some of the following additional elements of (identified in bold font below):
a system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising (as described in claim 1):

one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claims 1 and 12); and

memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1):

obtain plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 12); and

train a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Parker v. Flook and OIP Techs., v. Amazon.com, Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 1);

provide one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine learning model as input (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 12);

estimate a level of clinician acuity assessment of the given patient based on output of the machine learning model (as described in claims 1 and 12); and performing at least one of:

	adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; and (as described in claims 1 and 12);

		providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient (as described in claims 1 and 12).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of: (i) estimating what a clinician understands about a patient’s condition; (ii) adjusting one or more thresholds; and (iii) determining whether to admit, discharge, or transfer a patient), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the 
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system; one or more processors; memory; instructions; and machine learning model, as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the system; one or more processors; memory; instructions; and machine learning model (i.e., generic software) to ultimately perform the limitations identified in claims 1 and 12 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the steps of: (i) obtaining the plurality of patient feature vectors and plurality of treatment features; (ii) receiving subsequent patient feature vectors; (iii) providing one or more feature vectors that include health indicator features and treatment features; and (iv) outputting indications of levels of clinician acuity assessment, described in claims 1 and 12, to collect and provide data for the machine learning model (i.e., inputting and outputting data from an equation); and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitations directed to: (i) obtaining the plurality of patient feature vectors and plurality of treatment features; (ii) receiving subsequent patient feature vectors; (iii) providing one or more feature vectors that claims 1 and 12, are similarly deemed to be necessary data gathering steps (i.e., “obtaining, “receiving”, and “providing” the feature vectors are necessary gathering steps before the system is able to: (i) make the estimations of what a clinician understands about a patient’s condition; (ii) adjust one or more thresholds; and (iii) determine whether to admit, discharge, or transfer a patient).
Thus, the additional elements in independent claims 1 and 12 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-7, 11, 18, and 24-27 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-7, 11, 12, 18, and 24-27: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-7, 11, 12, 18, and 24-27 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-7, 11, 12, 18, and 24-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1-7, 11, 12, 18, and 24-27 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1-7, 11, 12, 18, and 24-27, as recited, the system; one or more processors; memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to; and the steps of: “obtaining plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient”; “training a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment”; and “providing one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine learning model as input”, are generic computer components and functions. See MPEP § 2106.05(d)(II).

			- For example, Applicant generally describes the computer system as being of “varying types including workstation, server, computing cluster, blade server, server farm, or any other data processing system or computing device.” Applicant’s specification as filed on October 29, 2018, paragraph [0086].  Applicant also discloses that the memory “can include a number of memories including a main random access memory (RAM) 530 for storage of instructions and data during program execution and a read only memory (ROM) 532 in which fixed instructions are stored.” Id. at paragraph [0084].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer systems, processors, memory, and software instructions).  Therefore, this disclosure shows that the system; one or more processors; memory coupled with the one or more processors; and the instructions stored in the memory, are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features of: “obtaining plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients, and a plurality of treatment features associated with treatment of the patient by medical personnel based at least in part on the plurality of health indicator features associated with the patient”; “training a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide as output, indications of levels of clinician acuity assessment”; and “providing one or more feature vectors that include health indicator features and treatment features associated with a given patient to the machine - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “obtaining” and “providing” the patient feature vectors and treatment features, described in claims 1 and 12, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the plurality of patient feature vectors and plurality of treatment features; (ii) receiving subsequent patient feature vectors; (iii) providing (i.e., transmitting) indications of levels of clinician acuity assessment; and (iv) providing (i.e., transmitting) one or more feature vectors that include health indicator features and treatment features as output); and
			- Performing repetitive calculations (recomputing or readjusting alarm limit values), e.g., see Parker v. Flook – similarly, the limitation directed to: training the machine learning model to provide indications of levels of clinician acuity assessment based on the patient feature vectors, described in claim 1, is the equivalent of performing repetitive calculations where the model performs repetitive calculations and outputs data (i.e., the estimated clinician acuity assessment) based on data  that is input (i.e., the patient feature vectors).  Unlike Example 39 in the USPTO’s Subject Matter Eligibility Examples (available at http://ptoweb.uspto.gov/patents/exTrain/documents/101-examples-37-42.pdf), the training step described in claim 1 does not recite any details for how the machine learning model is trained to provide the output.  The training step merely states that the machine learning is trained to provide an output of the level clinician acuity assessment.  Therefore, training the model to provide an output is deemed to be the equivalent of performing repetitive calculations (i.e., training the model to produce data).; and
			- Determining an estimated outcome and setting a prices, e.g., see OIP Techs., v. Amazon.com, Inc. – similarly, the limitations directed to: training the machine learning model to claim 1, is the equivalent of determining an estimated outcome, because the system in Applicant’s claimed invention merely uses the training step to determine an estimated outcome (i.e., the level of clinician acuity assessment) based on the patient feature vectors.  
Therefore, the additional described in claims 1 and 12 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1 and 12 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1 and 12 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-7, 11, and 27 (which individually depend on claim 1 due to their respective chains of dependency); and claims 18 and 24-26 (which individually depend on claim 12 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2-7, 11, 18, and 24-27 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 12.  Dependent claims 2-7, 11, 18, and 24-27 merely add limitations that further narrow the abstract idea described in independent claims 1 and 12.  Therefore, claims 1-7, 11, 12, 18, and 24-27 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Menon et al. (Pub. No. US 2016/0180042); in view of:
- Benz et al. (Pub. No. US 2015/0006445); and
- Mellin et al. (Pub. No. US 2010/0198609).

	Regarding claim 1,
		- Menon teaches:
			- a system comprising (Menon, paragraph [0101]; Paragraph [0101] teaches methods, systems, and an apparatus for triaging decision support tools that can assist in the decision-making at a hospital or other health care facility.):
				- one or more processors (Menon, paragraph [0241]; Paragraph [0241] teaches that embodiments of the invention include physical computer hardware, including processors.);
				- memory coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to (Menon, paragraphs [0240] and [0241]; Paragraph [0241] teaches that embodiments of the invention include physical computer hardware, including a memory.  Paragraph [0240] teaches that embodiments of the invention may include a software product that is stored in a non-volatile or non-transitory storage medium (i.e., a memory storing instructions), which can be a compact disk read-only memory (CD-ROM), a USB flash disk, or a removable hard disk.  The software product includes a number of instructions that enable a computer device (personal computer, server, or network device) (i.e., the processors execute the method in response to execution of the instructions) to execute the methods provided by the embodiments).):
					- obtain a plurality of patient feature vectors associated with a plurality of patients, each patient feature vector including a plurality of health indicator features associated with a patient of the plurality of patients (Menon, paragraphs [0112]-[0117]; Paragraph [0112] teaches that the tool 22 receives clinical data for a patient (i.e., patient feature vectors).  The tool i.e., obtaining a plurality of patient feature vectors associated with a plurality of patients) to help construct and validate the statistical and mathematical model configuration as will be described herein.  Paragraphs [0113]-[0117] teach that the clinical factors input into the tool 22 include: the age of the patient; severity of the patient’s clinical situation; duration of the patient’s symptoms; and the patient’s pre-stroke functional status (i.e., the patient feature vectors include a plurality of health indicator features associated with a patient).);
					- train a machine learning model based on the patient feature vectors including the plurality of treatment features associated with treatment of the patient by medical personnel to receive, as input, subsequent patient feature vectors, and to provide, as output, indications of levels of clinician acuity assessment (Menon, paragraphs [0166], [0179], and [0187]; Paragraph [0166] teaches that the tool 22 may implement one or more training stages for machine learning (i.e., training a machine learning model).  Paragraph [0187] teaches that the tool 22 receives available patient data including additional clinical and imaging data (at 2212) (i.e., receiving, as input, subsequent patient feature vectors).  Paragraph [0179] teaches that the patient assessment profile (i.e., indications of levels of clinician acuity assessment) defines a visual representation for display on a display device (i.e., providing indications of levels of clinician acuity assessment as output), where the visual representation may visually indicate the thrombus morphology and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time using the rate or the estimated quantity of patient brain tissue that likely will become irreversibly infarcted at the future time.); and
					- estimate a level of clinician acuity assessment of the given patient based on output of the machine learning model (Menon, paragraphs [0060] and [0179]; Paragraph [0060] teaches that the imaging system determines the patient assessment profile (i.e., a level of clinician acuity assessment of the given patient) using the patient clinical data profile as input to the system model (i.e., the estimated level of clinician acuity assessment is based on output of the machine learning model).  Paragraph [0179] teaches that the patient assessment profile defines a patient treatment i.e., the “patient assessment profile” described in Menon is interpreted to be the equivalent of the “clinician acuity assessment” described in Applicant’s claimed invention, because the patient assessment profile similarly provides treatment protocol (i.e., medical care required for the patient based on the patient’s condition – see paragraph [0017] in Applicant’s specification as filed on October 29, 2018, where the clinician acuity assessment is described as “what the clinician already understands about a patient condition”)).).
		- Menon does not explicitly teach a system, comprising:
			- obtaining a plurality of treatment features associated with treatment of the patient by the medical personnel based at least in part on the plurality of health indicator features associated with the patient;
			- providing treatment features associated with a given patient to the machine learning model as input; and
			- performing at least one of:
				- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; and
				- providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient.
		- However, in analogous art of medical systems and methods, Benz teaches a system, comprising:
			- obtaining a plurality of treatment features associated with treatment of the patient by the medical personnel based at least in part on the plurality of health indicator features associated with the patient (Benz, paragraph [0050]; Paragraph [0050] teaches that a user interface module 130 is informationally coupled to an input device (e.g., a computer terminal, etc.) to receive data sets corresponding to each surveyed cell line from lab 132 (i.e., obtaining data).  The data sets received at i.e., the obtained data includes treatment features associated with treatment of the patient) and omics data 134.); and
			- providing treatment features associated with a given patient to the machine learning model as input (Benz, paragraphs [0048] and [0058]; Paragraph [0058] teaches that upon receiving treatment effectiveness data 136 (i.e., the treatment features) and omics data 134, the user interface module is programmed to transfer those data sets to a machine learning manager 120 (i.e., providing the treatment features, as input, to the machine learning model).  Paragraph [0048] teaches that these features are beneficial for allowing medical personnel to provide customized treatment to patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the decision support system taught by Menon, to incorporate steps and features directed to collecting patient treatment data, and providing the patient treatment data to a machine learning model, as taught by Benz, in order to allow medical personnel to provide customized treatment to patients. See Benz, paragraph [0048]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Mellin teaches a system, comprising:
			- performing at least one of:
				- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; and
				- providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a given patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the i.e., outputting the determination on whether to admit, discharge, or transfer a patient based on the patient’s estimated level of clinician acuity assessment).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of Benz, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue. See Mellin, paragraph [0083]; see also MPEP § 2143 G.

Regarding claim 12,
		- Menon teaches:
			- a computer-implemented method, comprising (Menon, paragraph [0101]; Paragraph [0101] teaches methods, systems, and an apparatus for triaging decision support tools that can assist in the decision-making at a hospital or other health care facility.):
				- obtaining, by one or more processors, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient (Menon, paragraphs [0112]-[0117]; Paragraph [0112] teaches that the tool 22 receives clinical data for a patient (i.e., patient feature vectors).  The tool 22 may also receive clinical data for other patients (i.e., obtaining a plurality of patient feature vectors associated with a plurality of patients) to help construct and validate the statistical and mathematical model configuration as will be described herein.  Paragraphs [0113]-i.e., the patient feature vectors include a plurality of health indicator features associated with a patient).);
				- providing, by one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector (Menon, paragraphs [0166] and [0187]; Paragraph [0166] teaches that the tool 22 may implement one or more training stages for machine learning (i.e., training a machine learning model).  Paragraph [0187] teaches that the tool 22 receives available patient data including additional clinical and imaging data (at 2212) (i.e., receiving, as input, subsequent patient feature vectors).); and
				- estimating, by one or more processors, based on output from the machine learning model, a level of clinician acuity assessment of the given patient (Menon, paragraphs [0060] and [0179]; Paragraph [0060] teaches that the imaging system determines the patient assessment profile (i.e., a level of clinician acuity assessment of the given patient) using the patient clinical data profile as input to the system model (i.e., the estimated level of clinician acuity assessment is based on output of the machine learning model).  Paragraph [0179] teaches that the patient assessment profile defines a patient treatment protocol indicating a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility (i.e., the “patient assessment profile” described in Menon is interpreted to be the equivalent of the “clinician acuity assessment” described in Applicant’s claimed invention, because the patient assessment profile similarly provides treatment protocol (i.e., medical care required for the patient based on the patient’s condition – see paragraph [0017] in Applicant’s specification as filed on October 29, 2018, where the clinician acuity assessment is described as “what the clinician already understands about a patient condition”).).
		- Menon does not explicitly teach a computer-implemented method, comprising:
obtaining, by one or more processors, one or more treatment features indicative of one or more characteristics of treatment provided to the given patient; and
			- performing, by the one or more processors, at least one of: (i) adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; or (ii) providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient.
		- However, in analogous art of medical systems and methods, Benz teaches a method, comprising:
			- obtaining, by one or more processors, one or more treatment features indicative of one or more characteristics of treatment provided to the given patient (Benz, paragraphs [0048] and [0050]; Paragraph [0050] teaches that a user interface module 130 is informationally coupled to an input device (e.g., a computer terminal, etc.) to receive data sets corresponding to each surveyed cell line from lab 132 (i.e., obtaining data).  The data sets received at the user interface module 130 includes treatment effectiveness data 136 (i.e., the obtained data includes treatment features indicative of one or more characteristics of treatment provided to the given patient) and omics data 134.  Paragraph [0048] teaches that these features are beneficial for allowing medical personnel to provide customized treatment to patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the method taught by Menon, to incorporate a step and feature directed to collecting patient treatment data, as taught by Benz, in order to allow medical personnel to provide customized treatment to patients. See Benz, paragraph [0048]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Mellin teaches a system, comprising:
			- performing at least one of:
adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient; or
				- providing output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a given patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the processor of the server is capable of recommending the acceleration of the discharge and transfer of patients admitted to a facility.  For instance, personnel of the facility may utilize the user input interface 82 of the server to update patient information to indicate that a patient’s medical/health status is great and the processor of the server may analyze this updated patient information (or any other suitable information) and determine that a patient may be discharged (e.g., allowed to return home) prior to a scheduled or anticipated discharge time (i.e., outputting the determination on whether to admit, discharge, or transfer a patient based on the patient’s estimated level of clinician acuity assessment).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of Benz, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue. See Mellin, paragraph [0083]; see also MPEP § 2143 G.

	Regarding claim 27,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 1 (which claim 27 depends on), as described above.
		- Mellin further teaches a method, comprising:
			- a user interface configured to provide output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associate with the given patient (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a given patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the processor of the server is capable of recommending the acceleration of the discharge and transfer of patients admitted to a facility.  For instance, personnel of the facility may utilize the user input interface 82 (i.e., a user interface) of the server to update patient information to indicate that a patient’s medical/health status is great and the processor of the server may analyze this updated patient information (or any other suitable information) and determine that a patient may be discharged (e.g., allowed to return home) prior to a scheduled or anticipated discharge time (i.e., outputting the determination on whether to admit, discharge, or transfer a patient based on the patient’s estimated level of clinician acuity assessment).  Paragraph [0083] further teaches that this feature is beneficial, because it may open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of Benz, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as Mellin, paragraph [0083]; see also MPEP § 2143 G.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), as applied to claim 1 above, and further in view of:
- Freeman et al. (Pub. No. US 2014/0296675).

	Regarding claim 2,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a system, wherein the memory further comprises instructions to:
			- adjust one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient.
		- However, in analogous art of clinical decision support systems and methods, Freeman teaches a system, comprising:
			- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient (Freeman, paragraph [0138]; Paragraph [0138] teaches how alarm thresholds may be dynamically adjusted (i.e., adjusting one or more medical alarm thresholds) based in a traumatic brain injury medical event, a systolic blood pressure (“SBP”) alarm may be configured on the monitor 154 to alert the user with an alarm if an adult’s SBP is less than 90 mmHg, with a ventilation rate target of 10 breaths per minute, and/or the end tidal carbon dioxide is less than 35 mmHg.  These targets may need to be adjusted based on a patient's age (i.e., adjusting the alarm thresholds based at least in part on an estimated level of clinician acuity assessment associated with the given patient).  Paragraph [0094] teaches that this feature may be beneficial for helping caregiver’s decide whether a patient’s symptoms have improved.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support systems and methods at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz and Mellin, to incorporate a step and feature directed to automatically adjusting alarm thresholds based on the patient’s data, as taught by Freeman, in order to help caregiver’s decide whether a patient’s symptoms have improved. See Freeman, paragraph [0094]; see also MPEP § 2143 G.

Claims 3, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), as applied to claims 1 and 12 above, and further in view of:
- Oliver et al. (Pub. No. US 2014/0316810).

	Regarding claim 3,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a system, further comprising instructions to:
			- determine that the estimated level of clinician acuity assessment of the given patient fails to satisfy a clinician acuity assessment threshold; and
			- cause output to be provided to medical personnel to instruct the medical personnel that a current clinician assessment of the given patient’s acuity is inaccurate.
		- However, in analogous art of health management systems, Oliver teaches a system, comprising:
determining that the estimated level of clinician acuity assessment of the given patient fails to satisfy a clinician acuity assessment threshold (Oliver, paragraph [0025]; Paragraph [0025] teaches that the system is capable of determining that the patient’s test result data falls outside an acceptable range for a particular test or condition (i.e., determining that the estimated level of clinician acuity assessment fails to a clinician acuity assessment threshold).); and
			- causing output to be provided to medical personnel to instruct the medical personnel that a current clinician assessment of the given patient’s acuity is inaccurate (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., “flagging the condition” is interpreted as providing an output to the medical personnel).  By flagging the conditions, the healthcare practitioner will be able to quickly determine that the particular flagged condition is one that needs attention.  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel to the “inaccurate” or “unacceptable” patient condition).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz and Mellin, to incorporate steps and features directed to determining when patient data is outside of acceptable ranges and alerting healthcare practitioners when patient data is outside of acceptable ranges, as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

claim 25,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 12 (which claim 25 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a computer-implemented method, further comprising:
			- providing output to medical personnel to instruct the medical personnel that a current clinician assessment of the given patient’s acuity is inaccurate.
		- However, in analogous art of health management systems, Oliver teaches a method, comprising:
			- providing output to medical personnel to instruct the medical personnel that a current clinician assessment of the given patient’s acuity is inaccurate (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., flagging the condition is interpreted as providing an output to the medical personnel).  By flagging the conditions, the healthcare practitioner will be able to quickly determine that the particular flagged condition is one that needs attention.  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel to the “inaccurate” or “unacceptable” patient condition).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of: Benz and Mellin, to incorporate steps and features directed to determining when patient data is outside of acceptable ranges and alerting healthcare practitioners when patient data is outside of acceptable ranges, as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

	Regarding claim 26,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 12 (which claim 26 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a method, further comprising:
			- altering a manner in which an indicator of an objective acuity level of the given patient is output to medical personnel to notify the medical personnel that additional concern for the given patient is warranted.
		- However, in analogous art of health management systems, Oliver teaches a system, comprising:
			- altering a manner in which an indicator of an objective acuity level of the given patient is output to medical personnel to notify the medical personnel that additional concern for the given patient is warranted (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that the system is capable of determining that the patient’s test result data falls outside an acceptable range for a particular test or condition (i.e., determining that the estimated level of clinician acuity assessment is inaccurate).  Paragraph [0025] further teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., flagging the condition is also interpreted as notifying the medical personnel that the patient’s condition “warrants additional concern”).  By flagging the conditions, the healthcare practitioner will be able to quickly determine that the particular flagged condition is one that needs attention (i.e., notifying the medical personnel that the patient’s condition “warrants additional concern”).  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel that the patient’s condition “warrants additional concern”).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of: Benz and Mellin, to incorporate a step and feature directed to alerting healthcare practitioners when patient data warrants attention (e.g., outside of acceptable ranges), as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

Claims 4 and 24 rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), as applied to claims 1 and 12 above, and further in view of:
- Sinderbrand et al. (Pub. No. US 2014/0164784).

	Regarding claims 4 and 24,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 12 (which claim 24 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a system and method, further comprising instructions to:
			- determine that an objective acuity level of the given patient does not match the level of clinician acuity assessment of the given patient (as described in claims 4 and 24).
		- However, in analogous art of health care systems and methods, Sinderbrand teaches a system and method, further comprising:
determining that an objective acuity level of the given patient does not match the level of clinician acuity assessment of the given patient (as described in claims 4 and 24) (Sinderbrand, paragraphs [0023] and [0052]; Paragraph [0052] teaches that if the outputs do not match 1950 (i.e., determining that an objective acuity level of the given patient does not match the level of clinician acuity assessment), a possible range of treatments may be determined 1955, and alternative treatments may be modeled 1960.  Paragraph [0023] teaches that this feature is beneficial for understanding why a particular individual did better or worse than a comparative sub cohort.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health care systems and methods at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz and Mellin, to incorporate a step and feature directed to determining when patient data does not match expected data, as taught by Sinderbrand, in order to understand why a particular individual did better or worse than a comparative sub cohort. See Sinderbrand, paragraph [0023]; see also MPEP § 2143 G.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445); Mellin et al. (Pub. No. US 2010/0198609); and Sinderbrand et al. (Pub. No. US 2014/0164784), as applied to claim 4 above, and further in view of:
- Oliver et al. (Pub. No. US 2014/0316810).

	Regarding claim 5,
		- The combination of: Menon, as modified in view of: Benz; Mellin; and Sinderbrand, teaches the limitations of claim 4 (which claim 5 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz; Mellin; and Sinderbrand, does not explicitly teach a system, further comprising instructions to:
cause output to be provided to medical personnel to instruct the medical personnel that a current clinician assessment of the patient’s acuity is inaccurate.
		- However, in analogous art of health management systems, Oliver teaches a system, comprising:
			- causing output to be provided to medical personnel to instruct the medical personnel that a current clinician assessment of the patient’s acuity is inaccurate (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that the system is capable of determining that the patient’s test result data falls outside an acceptable range for a particular test or condition (i.e., determining that the estimated level of clinician acuity assessment is inaccurate).  Paragraph [0025] further teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., flagging the condition is also interpreted as providing an output to the medical personnel that the patient’s condition is “inaccurate” or “unacceptable”).  By flagging the conditions, the healthcare practitioner will be able to quickly determine that the particular flagged condition is one that needs attention.  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel to the “inaccurate” or “unacceptable” patient condition).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz; Mellin; and Sinderbrand, to incorporate a step and feature directed to alerting healthcare practitioners when patient data is inaccurate (e.g., outside of acceptable ranges), as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

claim 6,
		- The combination of: Menon, as modified in view of: Benz; Mellin; and Sinderbrand, teaches the limitations of claim 4 (which claim 6 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz; Mellin; and Sinderbrand, does not explicitly teach a system, further comprising instructions to:
			- alter a manner in which an indicator of an objective acuity level of the given patient is output to medical personnel to notify the medical personnel that additional concern for the given patient is warranted.
		- However, in analogous art of health management systems, Oliver teaches a system, comprising:
			- altering a manner in which an indicator of an objective acuity level of the given patient is output to medical personnel to notify the medical personnel that additional concern for the given patient is warranted (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that the system is capable of determining that the patient’s test result data falls outside an acceptable range for a particular test or condition (i.e., determining that the estimated level of clinician acuity assessment is inaccurate).  Paragraph [0025] further teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., “flagging the condition” is also interpreted as notifying the medical personnel that the patient’s condition “warrants additional concern”).  By flagging the conditions, the healthcare practitioner will be able to quickly determine that the particular flagged condition is one that needs attention (i.e., notifying the medical personnel that the patient’s condition “warrants additional concern”).  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel that the patient’s condition “warrants additional concern”).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
Menon, as modified in view of: Benz; Mellin; and Sinderbrand, to incorporate a step and feature directed to alerting healthcare practitioners when patient data warrants attention (e.g., outside of acceptable ranges), as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), as applied to claim 1 above, and further in view of:
- Alberts (Pub. No. US 2014/0100486).

Regarding claim 7,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a system, wherein at least one patient feature vector includes at least one of:
			- a feature indicative of whether a health parameter of a patient is being measured invasively or non-invasively;
			- a feature indicative of a frequency at which a health indicator of a patient is measured;
			- a feature indicative of whether a patient is supported by a life-critical system; and
			- a feature indicative of a dosage or duration of a medication administered to a patient.
Alberts teaches a system, wherein at least one patient feature vector includes:
			- a feature indicative of a dosage or duration of a medication administered to a patient (Albert, paragraphs [0096] and [0101]; Paragraph [0096] teaches that a researcher might also utilize the analysis data to draw correlations between other information entered by the user (e.g., patient data, including an identification of medications, dosage and the like) (i.e., at least one patient feature vector includes a dosage or duration of a medication administered to a patient) relative to test results for each of a plurality of users.  Paragraph [0101] teaches that this feature is beneficial for facilitating treatment and diagnosis of patients that have similar conditions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz and Mellin, to incorporate a step and feature directed to tracking patient data that includes a dosage of medication administered to a patient, as taught by Alberts, in order to facilitate treatment and diagnosis of patients that have similar conditions. See Alberts, paragraph [0101]; see also MPEP § 2143 G.

Regarding claim 11,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a system, wherein:
- each of the plurality of patient feature vectors includes a label indicative of an outcome associated with the respective patient.
		- However, in analogous art of medical systems and methods, Alberts teaches a system, wherein at least one patient feature vector includes:
Alberts, paragraphs [0160] and [0162]; Paragraph [0160] teaches that subsequent metrics may be normalized relative to a baseline metric scale.  According to an example embodiment, the baseline metrics correspond to a fully functional or normal state (i.e., a label indicative of an outcome associated with the respective patient) for the subject patient.  Paragraph [0162] teaches that this feature is beneficial for comparing different patients to show how each baseline metric changed relative to the individual patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the decision support system taught by Menon, as modified in view of: Benz and Mellin, to incorporate a step and feature directed to tracking a feature indicative of a patient’s outcome, as taught by Alberts, in order to compare different patients to show how each baseline metric changed relative to the individual patient. See Alberts, paragraph [0162]; see also MPEP § 2143 G.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Benz et al. (Pub. No. US 2015/0006445) and Mellin et al. (Pub. No. US 2010/0198609), as applied to claim 12 above, and further in view of:
- Allison et al. (Pub. No. US 2010/0081971); and
- Amarasingham et al. (Pub. No. US 2015/0106123).

	Regarding claim 18,
		- The combination of: Menon, as modified in view of: Benz and Mellin, teaches the limitations of claim 12 (which claim 18 depends on), as described above.
		- The combination of: Menon, as modified in view of: Benz and Mellin, does not explicitly teach a computer-implemented method, further comprising:
determining by one or more processors, based on the output from the machine learning model, a level of objective patient acuity measure;
			- comparing by the one or more processors, the objective acuity measure and the clinician acuity assessment for the given patient; and
			- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient and the objective patient acuity measure.
		- However, in analogous art of medical systems and methods, Allison teaches a method, comprising:
			- determining by one or more processors, based on the output from the machine learning model, a level of objective patient acuity measure (Allison, paragraph [0047]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data (i.e., determining a level of objective patient acuity measure)., comparing the treatment system feedback data to predicted feedback data; and
			- comparing by the one or more processors, the objective acuity measure and the clinician acuity assessment for the given patient (Allison, paragraph [0047]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data (i.e., comparing the objective acuity measure and the clinician acuity assessment for the given patient).  Paragraph [0047] teaches that these features are beneficial for modifying treatment plans in real-time such that the treatments achieve their anticipated post-treatment outcomes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of: Benz and Mellin, to incorporate steps and features directed to determining and comparing objective patient data with predicted feedback data, as taught by Allison, in Allison, paragraph [0047]; see also MPEP § 2143 G.
		- Further, in analogous art of medical care systems and methods, Amarasingham teaches a method, comprising:
			- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment associated with the given patient and the objective patient acuity measure (Amarasingham, paragraph [0042]; Paragraph [0042] teaches that the artificial intelligence model may retrain predictive models for improved accuracy, including adjusting the threshold values of specific variables (i.e., adjusting one or more alarm thresholds) and comparing then actual observed outcome of the event to the predicted outcome (i.e., the adjustment may be based at least in part on comparing the estimated level of clinician acuity assessment and the objective patient acuity measure).  Paragraph [0042] teaches that this feature is beneficial for enabling the patient care and management system to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical care systems and methods at the time of the effective filing date of the claimed invention to further modify the method taught by Menon, as modified in view of: Benz; Mellin; and Allison, to incorporate a step and feature directed to adjusting a threshold value for specific variables based on a comparison between object data and predicted data, as taught by Amarasingham, in order to enable systems to be sufficiently flexible and adaptable.  For example, Amarasingham teaches that this feature is beneficial for detecting and incorporating trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm. See Amarasingham, paragraph [0042]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450



/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686